Name: Commission Regulation (EEC) No 614/85 of 7 March 1985 amending Regulation (EEC) No 2742/82 on protective measures applicable to imports of dried grapes
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 69/30 Official Journal of the European Communities 9 . 3. 85 COMMISSION REGULATION (EEC) No 614/85 of 7 March 1985 amending Regulation (EEC) No 2742/82 on protective measures applicable to imports of dried grapes THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION Having regard to the Treaty establishing the European Economic Community, Article 1 The coefficient for the drachma referred to in Article 2 (3) of Regulation (EEC) No 2742/82 is replaced by ' 1,068 '. Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organization of the market in products processed from fruit and vege ­ tables ('), as last amended by Regulation (EEC) No 988/84 (2), and in particular Article 14 (2) thereof, Article 2 1 . The amended coefficient provided for in Article I shall not apply to products for which it has been proved that they have left the supplier country before II March 1985. 2. The parties concerned shall provide proof, to the satisfaction of the competent authorities, that the conditions set out in paragraph 1 have been complied with . Having regard to Council Regulation No 129 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricul ­ tural policy (3), as last amended by Regulation (EEC) No 2543/73 (4), and in particular Article 3 thereof, Whereas Article 2 (3) of Commission Regulation (EEC) No 2742/82 (*), as last amended by Regulation (EEC) No 553/85 ( ®), provides that the minimum price and the countervailing charge shall, after having been converted into national currency, be multiplied by a coefficient : However, the competent authorities may regard the products as having left the supplier country before 1 1 March 1985 when one of the following documents is submitted :  in the case of transport by sea or waterway, the bill of lading showing that loading took place before that day,  in case of transport by rail, the consignment note accepted by the railways of the expediting country before that day,  in case of transport by road, the TIR carnet presented to the first customs office before that day,  in case of transport by air, the air consignment note showing that the airline received the products before that day. Whereas that multiplication is made to ensure that the minimum price expressed in national currencies should not lead to distortion of trade ; Whereas the conversion rate of the drachma has changed ; 3 . The provisions of paragraphs 1 and 2 shall apply only in so far as the entry for free circulation has been accepted by the customs authorities before 11 June 1985. Whereas that fact could lead to distortion of trade ; whereas to avoid that risk, the coefficient in force for the drachma should be adapted, (&gt;) OJ No L 73, 21 . 3 . 1977, p . 1 . (2) OJ No L 103, 16 . 4. 1984, p . 11 . 0 OJ No 106, 30 . 10 . 1962, p . 2553/62. Article 3 This Regulation shall enter into force on 11 March 1985. (4) OJ No L 263, 19 . 9 . 1973, p. 1 . 0 OJ No L 290, 14. 10 . 1982, p. 28 . Is) OJ No L 63, 2. 3 . 1985, p . 16 . 9 . 3 . 85 Official Journal of the European Communities No L 69/31 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 March 1985. For the Commission Frans ANDRIESSEN Vice-President